Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 22, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  152819                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 152819
                                                                   COA: 322674
                                                                   Isabella CC: 2013-001630-FH
  DONALD JOSEPH BREWCZYNSKI, SR.,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 24, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 22, 2016
           p0615
                                                                              Clerk